ORDER

PER CURIAM.
Defendant appeals his jury conviction for illegal possession of heroin and the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
The findings of fact of the motion court are not clearly erroneous and no error of law appears. Rule 84.16(b). We find no jurisprudential purpose would be served by a written opinion and affirm by summary order. Rule 80.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.